Citation Nr: 0016629	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  94-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1972.  This case was remanded by the Board of Veterans' 
Appeals (Board) in October 1999 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, for 
additional development.  The case was returned to the Board 
in May 2000.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtain by the RO.

2.  The veteran's alcohol and substance abuse is primary in 
nature and is the result of his own willful misconduct.

3.  The veteran's permanent disabilities of other than 
willful misconduct origin are antisocial and borderline 
personality disorder, right ankle disability, borderline 
hypertension, and status post (SP) excision of a left breast 
mass.

4.  The veteran's personality disorder causes no more than 
mild social and industrial impairment; his symptomatology 
does not include suspiciousness, panic attacks, chronic sleep 
impairment, or memory loss.

5.  There is no more than moderate limitation of motion of 
the right ankle.

6.  Diastolic blood pressure readings are predominantly less 
than 100 and systolic blood pressure readings are 
predominantly less than 160.  

7.  The veteran's SP excision of a left breast mass does not 
cause any functional impairment, ulceration or pain.

8.  The veteran was born in March 1952, has completed one 
year of college, and has occupational experience as a 
laborer; he last worked full time in June 1985.

9.  The veteran's disabilities are not productive of total 
disability and are not sufficient to render the average 
person unable to secure substantially gainful employment.

10.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment consistent with 
his age, education, and occupational history.

CONCLUSION OF LAW

The requirements for a permanent and total rating for pension 
purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(b), 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  This matter was 
remanded to the RO in October 1999 and the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the claim has been obtained.  

The Law and Regulations

Permanent and total disability for pension purposes is deemed 
to be present if a veteran's disabilities warrant a total 
schedular rating under the "average person" standard of 
pension eligibility, or the disability ratings meet the 
schedular requirements for the assignment of a total 
disability rating under the "unemployability" standard of 
pension eligibility. 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16, 4.17.  A permanent and total disability rating 
for pension purposes may also be granted on an extraschedular 
basis if the disability requirements based on the percentage 
standards of the rating schedule are not met, but the veteran 
is found to be unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. § 3.321(b)(2).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; permanent total disability shall be taken to 
exist when the impairment is reasonably certain to continue 
throughout the life of the disabled person.  The following 
will be considered to be permanent total disability: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.  
Other total disability ratings are scheduled in the various 
bodily systems of this schedule.  38 C.F.R. § 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  If there is 
only one such disability, the disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17.

Disabilities due to willful misconduct may not be considered 
in determining whether the veteran is permanently and totally 
disabled for pension purposes.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.1(n), 3.301(b) (1999).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(3).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In a September 1999 rating decision, the RO assigned a 10 
percent rating under Diagnostic Code 9410 for antisocial and 
borderline personality disorder; a 10 percent evaluation 
under Diagnostic Code 5271 for right ankle disability; and 
noncompensable ratings for hypertension under Diagnostic Code 
7101 and for SP excision of a left breast mass under 
Diagnostic Code 7805.  No evaluation was assigned for alcohol 
and polysubstance abuse because these disabilities were 
determined to be the result of the veteran's own willful 
misconduct.  

It is important to note that, during the pendency of the 
veteran's appeal, the rating criteria for evaluating 
psychiatric disorders, 38 C.F.R. § 4.130, were changed 
effective November 7, 1996; and the criteria for evaluating 
cardiovascular disabilities, 38 C.F.R. § 4.104, were changed 
effective January 12, 1998.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), it was held that when the law or regulations 
change after a claim has been filed, but before the appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so. 

The Evidence

The veteran was hospitalized three times at different private 
facilities between October 1991 and July 1993 for psychiatric 
problems.  The discharge diagnoses were adjustment disorder; 
personality disorder; bipolar disorder, in partial remission; 
and alcohol abuse.

The veteran was hospitalized at a VA hospital from November 
1991 to January 1992 for alcohol rehabilitation.  The 
discharge diagnoses were alcohol dependency, continuous; 
bipolar disorder; seborrheic hyperplasia; and dental caries.  
Global assessment of functioning (GAF) was 41.  The veteran 
was considered employable.

On VA general compensation and pension examination in January 
1992, blood pressure reading were 138/88 supine, 144/88 
sitting, and 140/100 standing.  The assessment was 
essentially normal physical examination with peripheral 
evidence of alcoholic liver disease, and borderline 
hypertension.  The diagnoses on VA psychiatric examination in 
January 1992 were alcohol dependence; polysubstance abuse; 
antisocial personality disorder; and borderline personality 
disorder.  The examiner noted that the veteran did not meet 
the criteria for bipolar affective disorder.

On VA general medical examination in April 1993, blood 
pressure was 140/80.  The assessments were bipolar disorder, 
polysubstance abuse, and oral leukoplakia.  The impressions 
on psychiatric examination in April 1993 were alcohol 
dependence; history of substance abuse, in remission; 
consider secondary affective syndrome; anti-social 
personality; borderline personality traits; and SP fracture 
of the right leg.

The veteran was hospitalized at a VA hospital in May 1993 due 
to depression and alcohol abuse.  He underwent 
detoxification.  He left the hospital against medical advice 
in June 1993.  The discharge diagnoses were bipolar disorder, 
depressed, without psychosis; alcohol dependence; alcohol 
withdrawal; polysubstance abuse; and status post fracture of 
the right ankle.  GAF was 50.
According to a June 1993 VA psychological evaluation report, 
the diagnostic impressions were rule out dysthymia and 
antisocial traits.

The veteran was hospitalized at a VA hospital from July to 
August 1993 for alcohol rehabilitation and polysubstance 
abuse.  It was noted that he did well in the program.  The 
discharge diagnoses were alcohol dependence, continuous; 
polysubstance abuse, continuous; bipolar affective disorder; 
and dermatitis.  GAF was 50.  The veteran was discharged to a 
VA domiciliary.  He was not considered employable.  The day 
of VA hospital discharge in August 1993 the veteran was 
admitted to a VA domiciliary, but he left the same day 
because he was dissatisfied with the treatment placement.  
The discharge diagnoses were bipolar disorder; alcohol 
dependence, continuous; cocaine abuse, episodic; and history 
of right ankle fracture, old, some discomfort.  It was noted 
that the veteran was considered employable at the time of his 
discharge.

The veteran was hospitalized at a VA hospital in June 1994 
with psychiatric complaints.  The discharge diagnoses were 
alcohol dependence with a history of polysubstance abuse and 
antisocial personality disorder.

According to a February 1995 report from Moline Psychiatric 
Associates, the veteran was no longer seeing a psychiatrist 
or taking medication.  The diagnoses were history of bipolar 
disorder and post-traumatic stress disorder; history of 
polysubstance abuse, in remission; history of alcohol abuse, 
in partial remission; history of cannabis abuse, episodic; 
and possible personality disorder, unspecified at this time 
or maybe of the mixed type.

Social Security Administration records for July 1995 reveal 
that the veteran was no longer receiving disability benefits 
because he was considered capable of performing unskilled 
work activity.  It was noted that the veteran could 
understand, carry out and remember simple one or two step job 
instructions, could relate to supervisors and co-workers, 
could deal with the public, and could maintain concentration 
and attention in a routine work setting.  

The veteran was hospitalized at a VA hospital from February 
to March 1996 and underwent alcohol detoxification and drug 
and alcohol rehabilitation.  It was noted that the veteran 
had a history of bipolar affective disorder, depressed, but 
that a physician who saw the veteran for consultation felt 
that the veteran did not need medication for a bipolar 
disorder.  The discharge diagnoses were marijuana dependence, 
continuous; alcohol dependence, continuous; alcohol 
withdrawal; nicotine dependence, continuous; and adult 
antisocial personality disorder.  GAF was 50.

VA treatment records for April 1996 reveal an assessment of 
alcohol and cannabis dependence, continuous.  

According to a November 1996 SSA decision, the veteran's 
entitlement to disability benefits ended effective July 31, 
1995, the end of the second calendar month after the month in 
which the disability ceased.  

VA treatment records for November 1997 reveal that a left 
breast mass was excised.

The veteran was hospitalized at a VA hospital in January 1998 
with complaints of depression.  He was given an 
antidepressant, and his condition improved.  While 
hospitalized, blood pressure readings were 142/70 on two 
occasions and 140/86 on one occasion.  The discharge 
diagnoses were depression, not otherwise specified; cannabis 
abuse; alcohol dependence; and antisocial personality 
disorder.  The veteran appeared to be in a normal mood at 
discharge.  GAF was 60 on admission and 70 on discharge.

On VA general medical examination in January 1998, blood 
pressure readings were 126/90 sitting and lying.  The 
veteran's breasts were described as normal.  There was normal 
range of motion of the right ankle.  The diagnosis was normal 
general medical examination.  

On VA psychiatric examination in January 1998, the veteran 
had adequate grooming and hygiene.  He was alert and 
oriented; thoughts were coherent and goal directed.  He 
denied any psychotic symptomatology or suicidal or homicidal 
ideation.  The veteran's insight and judgment were fair.  The 
diagnoses were depressive disorder, not otherwise specified; 
alcohol dependence, in early remission; marijuana abuse; 
history of polysubstance abuse, in remission; and anti-social 
personality disorder.  GAF was 65.

On VA general medical examination in February 1999, the 
veteran said that he was not taking blood pressure 
medication.  It was noted that previous blood pressure 
readings in 1996 and 1997 were 140/94, 140/106, 154/90, 
140/92, and 168/92.  On current examination, blood pressure 
was 164/98.  Skin and breast examinations did not show any 
abnormality.  Motor and sensory examination of all 
extremities was normal.  The diagnoses were hypertension, SP 
excision of a left breast mass in November 1997 showing 
chronic inflammation, SP right ankle fracture times two with 
internal fixation times two, depression, bipolar disorder per 
chart history, history of alcohol and cocaine abuse, 
heartburn, and tobacco abuse.

The veteran complained on VA psychiatric examination in 
February 1999 of mild depression, mild problems with sleep, 
anhedonia, and lack of energy.  He was not receiving 
outpatient treatment or taking medication.  He said that he 
smoked marijuana once in a while and had an occasional beer.  
On mental status examination, the veteran's speech was 
regular and his thought processes were goal directed.  His 
mood was described as low, and his affect was mildly 
restricted.  Insight and judgment were intact.  The 
assessments were polysubstance abuse, presently using 
marijuana; history of alcohol dependence, in partial 
remission; bipolar affective disorder; dysthymia; and 
antisocial personality disorder with borderline features.  
GAF was 60.

On VA general medical examination in February 2000, the 
veteran complained of chronic right ankle pain.  He was 
taking an antidepressant.  He said that he drank a case of 
beer weekly.  On physical examination, his blood pressure was 
140/86.  There was 4/5 dorsiflexion and plantar flexion in 
the right ankle; sensation was normal.  There was a 
noticeable limp favoring the left side due to the right ankle 
fracture.  The impression was no abnormalities other than 
tachycardia.
The veteran reported chronic suicidal ideation, without a 
plan, on VA psychiatric examination in February 2000.  On 
mental status examination in February 2000, the veteran was 
alert and oriented.  Hygiene and grooming were fair.  His 
mood was low; his affect was neutral.  His thought process 
was goal directed.  Insight and judgment were intact.  His 
intellect was considered in the average range.  The 
examiner's impressions were polysubstance abuse, alcohol 
abuse, antisocial personality disorder, and ankle problems.  
GAF was 70.

According to a March 2000 statement from the physician who 
conducted the February 2000 general medical examination, 
there are no disabilities that would preclude the veteran 
from obtaining or maintaining gainful employment.  According 
to a March 2000 statement from the physician who conducted 
the February 2000 psychiatric examination, the GAF of 70 
indicates that the veteran suffers from symptoms that are 
problematic but interfere mildly with his overall 
functioning.  The examiner also noted that the veteran's 
alcohol and substance abuse and his antisocial personality 
are the only diagnoses currently supported and that it is not 
possible to separate the individual contributions of each 
problem to his GAF.  

Analysis

Alcohol and drug abuse

VA hospital and examination records for the veteran show a 
long history of alcohol and drug use.  The veteran was 
hospitalized on several occasions for treatment of his 
substance abuse.  Some of the reports on file also show 
treatment for psychiatric disability, although none of the 
treatment reports suggests that such disability caused or 
chronically worsened the veteran's alcohol or substance 
abuse.  Therefore, the Board concludes that the veteran's 
alcohol and substance abuse is primary in nature and is thus 
a product of willful misconduct.  As such, it may not be 
considered in determining whether the veteran is permanently 
and totally disabled for pension purposes.  38 C.F.R. § 
3.301(b), (c).

Psychiatric Disability

The veteran's psychiatric disability is rated 10 percent 
disabling under Diagnostic Code 9410.  Prior to November 7, 
1996, a 30 percent evaluation is warranted when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is definitely impaired and his 
psychoneurotic symptoms result in definite industrial 
impairment.  A 10 percent evaluation is assigned when there 
is less than the criteria for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

Under the new criteria for evaluating mental disorders, 
effective November 7, 1996, a 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when symptoms are controlled by 
continuous medication.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

The Board notes that the RO evaluated the veteran's claim 
under the previous regulations in its rating decision in May 
1993.  The September 1993 statement of the case referred to 
the regulations then in effect.  The RO subsequently issued a 
supplemental statement of the case in March 1998 which 
considered the veteran's claim under the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will proceed to analyze the veteran's 
disability under both sets of criteria to determine if one is 
more favorable to the veteran.

Although the veteran has had problems with depression, and a 
bipolar disorder was sometimes diagnosed prior to VA 
examination in February 2000, his primary problems over the 
years have been his alcohol and polydrug abuse, for which he 
has been hospitalized on several occasions, including 
November 1991, May 1993, and February 1996.  As noted above, 
the veteran's alcohol and polydrug abuse cannot be considered 
in his pension claim.  Medical records on file reveal that 
the veteran has been oriented and coherent with at least fair 
grooming and hygiene and a goal directed thought process.  
GAF was 65 on VA examination in January 1998, 60 in February 
1999, and 70 in February 2000.  It was concluded by the VA 
psychiatric examiner in March 2000 that the only diagnoses 
supported by the evidence were alcohol and drug abuse and 
antisocial personality.  The examiner also noted that the GAF 
of 70 indicated that the veteran suffered from psychiatric 
symptoms that only mildly interfered with his overall 
functioning.  Accordingly, the Board concludes that there is 
no basis under either the new or the old criteria upon which 
to assign a rating greater than 10 percent for psychiatric 
disability.

Right Ankle Disability

The veteran's right ankle disability is rated 10 percent 
disabling under Diagnostic Code 5271.  A 10 percent 
evaluation is assigned under this code for moderate 
limitation of motion of the ankle; a 20 percent evaluation is 
warranted for marked limitation of motion of the ankle.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (1999) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

There is no clinical evidence on file of significant 
disability of the right ankle.  Motion of the ankle was noted 
to be normal on VA examination in January 1998, and no right 
ankle disability was found on physical examination in 
February 1999.  Although there was some decreased power in 
the right ankle on VA examination in February 2000, with 4/5 
dorsiflexion and plantar flexion, and the veteran was noted 
to have a limp favoring the left side, no right ankle 
disorder was diagnosed on this examination.  There is no 
objective evidence of pain or of any significant functional 
impairment other than slight weakness.  Therefore, when all 
disability factors are considered, the Board must never the 
less conclude that the limitation of motion does not more 
nearly approximate marked than moderate.  Accordingly, the 
veteran's right ankle disability does not warrant a rating in 
excess of 10 percent.

Hypertension

The veteran's hypertension is rated noncompensably disabling 
under Diagnostic Code 7101.  Prior to January 12, 1998, a 10 
percent evaluation was assigned under this code for 
hypertension when diastolic pressure was predominantly 100 or 
more.  Note 2: When continuous medication is shown necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned. 

Under the schedular criteria for hypertension effective 
January 12, 1998, a 10 percent evaluation is assigned when 
diastolic pressure is predominantly 100 or more, or systolic 
pressure is predominantly 160 or more, or the individual has 
a history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  Note 1: 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood 
pressure of less than 90 mm.

A review of the evidence reveals that the veteran is not 
taking medication for hypertension.  The Board notes that 
multiple blood pressure readings were recorded between 
January 1992 and February 2000 and that there were only two 
systolic blood pressure readings of 160 or more and only two 
diastolic readings of 100 or more.  Consequently, since 
systolic blood pressure is predominantly under 160 and 
diastolic blood pressure is predominantly under 100, a 
noncompensable evaluation is warranted for hypertension. 

SP Excision of a Left Breast Mass

The veteran's SP excision of a left breast mass is rated 
noncompensably disabling under Diagnostic Code 7805.  Under 
this code, scars are rated on the limitation of function of 
the part affected.  Also, a 10 percent evaluation can be 
assigned for scars that are superficial, poorly nourished, 
with repeated ulceration or for scars that are superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (1999).  The veteran 
underwent excision of a left breast mass in November 1997.  
No abnormality was found on VA examinations of the breast 
area in January 1998 and February 1999.  Consequently, SP 
excision of a left breast mass warrants a noncompensable 
evaluation.

Conclusion

The combined rating for the veteran's disabilities is 20 
percent.  38 C.F.R. § 4.25 (1999).  This percentage is well 
below the requirements for a total rating.  38 C.F.R. 
§§ 3.340, 4.16, 4.17.  Since the veteran's disabilities do 
not meet the threshold requirements of 38 C.F.R. § 4.17, as 
applied to pension cases through 38 C.F.R. § 4.16, the Board 
must further determine whether the veteran would be eligible 
for pension benefits on the basis of subjective criteria, see 
Brown v. Derwinski, 2 Vet. App. 444 (1992), including 
consideration of a claimant's age, education and occupational 
history.  Such subjective standard mandate of 38 U.S.C.A. § 
1521(a) is created by 38 C.F.R. § 4.17 and § 3.321(b)(2) 
being read together.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992).

According to an October 1992 employment statement, the 
veteran is 48 years old and has completed one year of 
college; he has occupational experience as a laborer.  He 
last worked full time in June 1985.  Although he also has 
problems with alcohol and drug abuse, these disabilities 
cannot be taken into consideration in determining whether the 
veteran is unemployable because, as noted above, they are the 
result of willful misconduct.  With respect to the 
disabilities that can be taken into consideration, the Board 
notes that none of them has been shown to be significantly 
disabling.  The psychiatric disability that can be considered 
is not considered significantly disabling, since the 
veteran's GAF was 70 in February 2000 and has been at least 
60 since January 1998.  Although GAF was 50 on 
hospitalization in February and March 1996, this appears to 
be due primarily to the veteran's alcohol and drug abuse, 
since he was hospitalized and underwent treatment at that 
time for polysubstance abuse.  As noted above, the veteran 
has been oriented and coherent, with at least fair grooming 
and hygiene and a goal directed thought process, for a number 
of years.

With respect to the other disabilities noted above, there was 
full range of motion of the right ankle on VA examination in 
January 1998; and motor examination of the lower extremities 
was normal in February 1999.  Despite some decreased power in 
the right ankle on VA examination in February 2000, 
dorsiflexion and plantar flexion of the right ankle was 4/5, 
and the examiner did not find this decrease significant 
enough to diagnose a right ankle disability.  Moreover, there 
is no evidence of functional impairment as a result of the 
veteran's hypertension or SP excision of a left breast mass.  
Additionally, there is no medical opinion on file indicating 
that the veteran is unemployable due to the disabilities that 
can be considered.  In fact, it was noted by a VA examiner in 
March 2000 that the veteran did not have any disabilities 
that would preclude him from obtaining or maintain gainful 
employment.  Consequently, the Board concludes that the 
veteran is not unemployable as a result of permanent 
disabilities that are not the result of willful misconduct.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

